Citation Nr: 1019805	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating greater than 70 percent prior to 
August 16, 2007, and a rating greater than 50 percent prior 
to July 12, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969, 
and from January 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued the Veteran's 50 
percent disability rating for PTSD.  In a September 2006 
rating decision, the RO increased the Veteran's disability 
rating for PTSD to 70 percent, effective July 12, 2006, and 
in a November 2007 rating decision, the RO increased the 
Veteran's disability rating for PTSD to 100 percent, 
effective August 16, 2007.

The Board notes that the Veteran also filed a claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability in 
February 2007 that was denied in a July 2007 rating decision.  
Although the Veteran filed a Notice of Disagreement (NOD) 
with this decision in November 2007 and no Statement of the 
Case (SOC) has been issued, as generally required by 
Manlincon v. West, 12 Vet. App. 238 (1999), this issue is 
moot as this decision grants a 100 percent disability rating 
for PTSD for the time period relevant to the Veteran's claim 
for TDIU. 


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder 
is manifested by severe occupational impairment and 
significant social isolation during the entire period 
relevant on appeal. 






CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met, effective May 18, 2005.  38 U.S.C.A. §§ 1110, 1155, 
5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a) (2009).  In this decision, the 
Board grants a 100 percent disability rating for the entire 
time period on appeal, which represents a complete grant of 
the benefits sought on appeal.  Thus, any deficiency in VA's 
compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.

Although the RO has increased the Veteran's disability rating 
to 100 percent, effective August 16, 2007, the Veteran 
contends that he is entitled to a rating greater than 70 
percent prior to August 16, 2007, and a rating greater than 
50 percent prior to July 12, 2006.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  However, as 
discussed below, because the evidence of record does not 
demonstrate diverse symptoms meeting the criteria for 
different ratings, the application of staged ratings is 
inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411.  A 50 percent evaluation is 
warranted there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands, impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of the Veteran's motivation 
and mood; and difficultly in establishing and maintaining 
effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Symptoms listed in the VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature that is employed in the portion of VA's 
Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
on the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Ed., of the American Psychiatric Association (also 
known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging from zero to 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  Higher scores correspond to better functioning of 
the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning 
"pretty well and has some meaningful interpersonal 
relationships."  GAF scores between 51 and 60 are assigned 
when there are moderate symptoms such as flat affect and 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, the Veteran is unable to keep 
a job).  GAF scores ranging between 31 and 40 are assigned 
when there is some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of the Veteran's social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran has displayed symptoms of severe occupational 
impairment and significant social isolation beginning with 
his final progress note from the VA Trauma Recovery 
Residential Treatment Program (TRP) in September 2004 and 
continuing throughout the relevant period under 
consideration.  See VA examinations dated June 2005, July 
2006, and August 2007, and post-residency report dated 
September 2004.  In September 2004, the TRP clinic nurse 
specialist wrote that the Veteran exhibited moderate to 
severe symptoms of hyperarousal, irritability, poor impulse 
control, and frequent struggles with ideas of suicide.  His 
highest GAF score over the past year was found to be 40, and 
a GAF score of 43 was assigned following completion of the 
treatment program.  This report was also signed by a 
supervising physician.  Additional TRP notes indicate that 
the Veteran was continuing to have problems with increasing 
social isolation and exhibited poor concentration and a sad 
and blunted affect.  

These findings are consistent with the Veteran's June 2005 VA 
examination, where the examiner noted that seven to eight 
years prior, the Veteran's marriage ended and he lost his job 
due to his inability to control his anger.  The examiner 
specifically found that the Veteran was not able to work due 
to his difficulty in dealing with people because of his PTSD, 
and assigned a GAF score of 40.  In July 2006, the VA 
examiner assigned a higher GAF score of 55, but nevertheless 
found that the Veteran was "unfit for work from a 
psychiatric standpoint because of his irritability, loss of 
emotional control, depressed mood, cognitive impairments, and 
interpersonal problems and social avoidance."  

In consideration of all the evidence of record, the Board 
finds that the overall disability picture for the Veteran's 
PTSD most closely approximates a 100 percent rating, 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Throughout the relevant time period, the 
Veteran's GAF scores have repeatedly returned to levels below 
41, assigned when there is major impairment in several areas.  
The Veteran has also shown a consistent pattern of suicidal 
thought and problems with concentration.  Furthermore, all VA 
examiners since June 2005 have found that the Veteran was 
unfit for work due to his PTSD and exhibited serious problems 
with social isolation.  

While the records from the Veteran's participation in the 
residential treatment program indicate that the Veteran has 
periods of improvement and has been able to have some 
interactions with family members, the Board agrees with the 
Veteran's assertion in his June 2006 statement that records 
from the treatment program should be considered in context of 
the nature of that program.  In consideration of all the 
evidence of record, the short-term goals involving social 
contact that the Veteran set for himself during residential 
treatment for PTSD and any short-term improvements noted in 
those records are not indicative of a larger pattern of 
social interaction or overall improvement of the sort that 
would justify a lower disability rating for his PTSD.  See 38 
C.F.R. § 4.126(a).  Conversely, the need to set goals of that 
nature as part of a formal residential psychiatric treatment 
program evidences serious and continuous problems with social 
isolation, as shown by the post-treatment evaluation and the 
follow-up notes from September 2004.  Therefore, in 
consideration of all the evidence and resolving all doubt in 
favor of the Veteran, the Board finds that the Veteran's 
disability picture most closely aligns with a 100 percent 
rating for service-connected PTSD. 

The Board further finds that the evidence of record does not 
raise a question that different ratings are warranted for any 
period of time from the Veteran's claim to the present time, 
so as to warrant staging of the assigned rating, based on 
significant changes in the level of disability. 

ORDER

A 100 percent disability rating for PTSD is granted, 
effective from May 18, 2005, subject to the statutes and 
regulations governing the payment of monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


